Lenkoot, Judge,
dissenting in part:
With respect to the conclusion reached in appeals Nos. 4258 and 4259, it is my opinion that the marks involved in appellee’s applications are confusingly similar with appellant’s mark, registration No. 294,997, comprising a pictorial representation of the head of an elephant, having a package held in the trunk beneath the tusks, for use on spreads for bread, cake, crackers, and other goods. Appellee, in adopting the mark consisting of the representation of the side view of an elephant and the words “King Eelefant” for use on wheat flour of high gluten content, has incorporated in legal effect the entire mark of appellant above described. In the case of Carmel Wine Co. v. California Winery, 38 App. D. C. 1, which has been cited with approval by us in the case of Frankfort Distilleries, Inc. v. Kasko Distillers Products Corp., Patent Appeal No. 4305, 27 C. C. P. A. (Patents) 1189, 111 F. (2d) 485, it was stated:
* * * It goes without saying that one has no right to incorporate the mark of another as an essential feature of his mark. Such a practice would lead to no end of confusion, and deprive the owner of a mark of the just protection which the law accords him.
It is my opinion that some of the goods upon which appellant’s mark above described is used, viz, spreads for bread, cake, and crackers, are so nearly related to the goods upon which appellee’s marks are used, namely wheat flour of high gluten content, that purchasers of ap-pellee’s goods bearing its trade-marks would be likely to ascribe origin of the same to appellant, believing that the slight difference in marks arose only because of the different character of the goods to which the marks are applied. :
The majority opinion states that under the evidence appellee’s goods are sold only through brokers and to commercial bakers. I think it is a fair assumption that in the ordinary course of business appellant’s goods are also sold through brokers and to commercial bakers, although not exclusively so, and in the ordinary course of business a broker might well conclude that an offer of sale of “King Elefant” brand of wheat flour of high gluten content was an offer of goods produced by appellant.
With respect to appeal No. 4260, I am in agreement with the conclusion reached by the majority and the reasoning upon which it is based. The distinction between this case and the opposition cases lies in the composite nature of appellant’s mark, registration No. 17,082, *1189•compared with tlie “Red Elefant” mark of appellee, and in the fact that the goods on which the respective marks are used are confined to tea and wheat flour, whereas in the opposition cases the entire mark of appellant there involved was, in effect, incorporated by ap-pellee in its marks and used upon goods closely related to the goods upon which appellant uses its mark.